Citation Nr: 1744820	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-37 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.   


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel












INTRODUCTION

The Veteran served on active duty from May 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board notes that the current claim for an acquired psychiatric disorder was originally certified to the Board as a claim for service connection for schizophrenia with depression.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In this regard, the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Therefore, as the record indicates the Veteran has additional psychiatric diagnoses, the Board has recharacterized the claim as indicated on the cover page to afford the Veteran the broadest scope of review.

The Veteran's claim for service connection for an acquired psychiatric disorder was previously denied in an unappealed October 2006 rating decision.  However, in September 2015, VA received additional service treatment records (STRs) which were not associated with the claims file at the time of the October 2006 rating decision.  These STRs are relevant to the Veteran's claim for an acquired psychiatric disorder as they document the Veteran's in-service admission for psychiatric treatment.  Under 38 C.F.R. § 3.156(c), if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Accordingly, the Board will not address whether to reopen the Veteran's claim and instead will consider the claim de novo.

Finally, the record shows that the Agency of Original Jurisdiction (AOJ) issued a March 2017 rating decision denying entitlement to service connection for nerve damage.  The Veteran filed a timely notice of disagreement (NOD) with that decision in that same month but she has not yet been issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the AOJ has acknowledged the Veteran's NOD and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the Veteran's claims file, the Board finds multiple grounds for remand.  First, remand is necessary to ensure that due process is followed.  In pertinent part, under 38 C.F.R. § 19.37, if a Statement of the Case (SOC) is prepared prior to receipt of additional evidence, a Supplemental Statement of the Case (SSOC) must be furnished, as provided in 38 C.F.R. § 19.31 (2016), unless the additional evidence is duplicative or not relevant to the issue on appeal.  Here, the RO added new and pertinent VA treatment records and STRs to the claims file subsequent to the issuance of the September 2014 Statement of the Case (SOC).  There is no SSOC of record that addresses this additional evidence.  Accordingly, this evidence must be referred back to the RO for consideration and issuance of an SSOC. 

The Board notes that, although recent statutory provisions allow for an automatic waiver of initial RO review of post-substantive appeal evidence, that type of evidence must be submitted by the Veteran.  See 38 U.S.C.A. § 7105(e) (West 2014).  Here, the post-substantive appeal evidence was submitted by the RO.  Thus the automatic waiver does not apply. 

Second, remand is warranted for a new VA examination.  Chiefly, the record shows evidence of an in-service psychiatric hospitalization for depression/paranoia and current psychiatric diagnoses.  See September 2015 STRs and VA Medical Center (VAMC) records.  The Veteran has not been provided a VA examination with regard to her acquired psychiatric disorder, and the Board finds that such evidence is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim); see also 38 U.S.C.A § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Accordingly, a VA examination is warranted to determine the nature and etiology of the Veteran's acquired psychiatric disorder. 

Lastly, remand is warranted for additional development.  In this regard, the evidence of record indicates that the Veteran may be receiving Social Security Administration (SSA) disability benefits as a result of her physical impairment.  See April 2010 Report of General Information.  Therefore, as VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain, all SSA records must be acquired before the claim may be adjudicated.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that she identify the provider(s) of all VA and/or private treatment she has received for her acquired psychiatric disorder, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  All attempts to obtain these records must be documented in the file.

2.  Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

3.  Following the above records development, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of any current acquired psychiatric disorder.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a)  What are the diagnoses for the Veteran's current psychiatric disabilities?

(b)  For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability) related to the Veteran's service.  

The examiner is advised that the Veteran is competent to report her symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If her reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After the requested development has been completed, the RO shall review and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, she shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




